Exhibit 10.20

 

EXECUTION VERSION

 

REGISTRATION RIGHTS AGREEMENT

 

BY AND AMONG

 

NEWTON ACQUISITION MERGER SUB, INC.,

 

NEWTON ACQUISITION, INC.,

 

NEWTON HOLDING, INC.

 

TPG PARTNERS IV, L.P.,

 

TPG NEWTON III LLC,

 

TPG NEWTON CO-INVEST I LLC,

 

DLJ MERCHANT BANKING PARTNERS III, L.P.,

 

DLJ OFFSHORE PARTNERS III-1, C.V.,

 

DLJ OFFSHORE PARTNERS III-2, C.V.,

 

DLJ OFFSHORE PARTNERS III, C.V.,

 

DLJ MB PARTNERS III GMBH & CO. KG,

 

MILLENNIUM PARTNERS II, L.P.,

 

MBP III PLAN INVESTORS, L.P.,

 

WARBURG PINCUS PRIVATE EQUITY VIII, L.P.,

 

WARBURG PINCUS PRIVATE EQUITY IX, L.P.,

 

WARBURG PINCUS NETHERLANDS PRIVATE EQUITY VIII, C.V. I,

 

WARBURG PINCUS GERMANY PRIVATE EQUITY VIII K.G.,

 

NEWTON CO-INVEST I LLC

 

AND

 

NEWTON CO-INVEST II LLC

 

DATED as of OCTOBER 6, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

 

 

 

Section 1.01.

Defined Terms

1

Section 1.02.

Other Interpretive Provisions

5

 

 

 

ARTICLE II

REGISTRATION RIGHTS

 

 

 

Section 2.01.

Demand Registration

5

Section 2.02.

Shelf Registration

8

Section 2.03.

Piggyback Registration

9

Section 2.04.

Black-out Periods

11

Section 2.05.

Registration Procedures

12

Section 2.06.

Underwritten Offerings

16

Section 2.07.

No Inconsistent Agreements; Additional Rights

18

Section 2.08.

Registration Expenses

18

Section 2.09.

Indemnification

18

Section 2.10.

Rules 144 and 144A and Regulation S

21

 

 

 

ARTICLE III

MISCELLANEOUS

 

 

 

Section 3.01.

Term

22

Section 3.02.

Injunctive Relief

22

Section 3.03.

Attorneys’ Fees

22

Section 3.04.

Notices

22

Section 3.05.

Amendment

24

Section 3.06.

Successors, Assigns and Transferees

24

Section 3.07.

Binding Effect

24

Section 3.08.

Third Parties

24

Section 3.09.

Governing Law; Jurisdiction

25

Section 3.10.

Severability

25

Section 3.11.

Counterparts

25

Section 3.12.

Headings

25

 

i

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT (the “Agreement”), dated as of October 6, 2005, by
and among Newton Holding, LLC, a Delaware limited liability company (“Holding”),
Newton Acquisition Inc., a Delaware corporation (“Newton”), Newton Acquisition
Merger Sub, Inc., a Delaware corporation (together with its successors,
“MergerSub”, and, collectively with Holding, Newton, and any of their respective
successors, the “Company”) and TPG Partners IV, L.P., TPG Newton III LLC, TPG
Newton Co-Invest I LLC, DLJ Merchant Banking Partners III, L.P., DLJ Offshore
Partners III-1, C.V., DLJ Offshore Partners III-2, C.V., DLJ Offshore Partners
III, C.V., DLJ MB Partners III GmbH & Co. KG, Millennium Partners II, L.P., MBP
III Plan Investors, L.P., Warburg Pincus Private Equity VIII, L.P., Warburg
Pincus Private Equity IX, L.P., Warburg Pincus Netherlands Private Equity VIII,
C.V. I, Warburg Pincus Germany Private Equity VIII K.G., Newton Co-Invest I LLC
and Newton Co-Invest II LLC.

 

WITNESSETH:

 

WHEREAS, as of the date hereof, the Holders (as defined below) own Registrable
Securities (as defined below) of the Company; and

 

WHEREAS, the parties desire to set forth certain registration rights applicable
to the Registrable Securities of the Company.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the parties hereto, and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS

 

SECTION 1.01.      Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings:

 

“Adverse Disclosure” means public disclosure of material non-public information
that, in the Board of Directors’ good faith judgment, after consultation with
independent outside counsel to the Company, (i) would be required to be made in
any Registration Statement filed with the SEC by the Company so that such
Registration Statement would not be materially misleading; (ii) would not be
required to be made at such time but for the filing of such Registration
Statement; and (iii) the Company has a bona fide business purpose for not
disclosing publicly.

 

“Agreement” has the meaning set forth in the preamble.

 

“Affiliate” has the meaning specified in Rule 12b-2 under the Exchange Act.  The
term “Affiliated” has a correlative meaning.

 

--------------------------------------------------------------------------------


 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks located in New York, New York or Fort Worth, Texas are required
or authorized by law to be closed.

 

“Common Share Equivalents” means securities (including, without limitation,
warrants) exercisable, exchangeable or convertible into Common Shares.

 

“Common Shares” means the shares of common stock, par value $.01 per share, of
the Company, any securities into which such shares of common stock shall have
been changed or any securities resulting from any reclassification or
recapitalization of such shares of common stock.

 

“Company” has the meaning set forth in the preamble and shall include the
Company’s successors by merger, acquisition, reorganization, conversion or
otherwise.

 

“Company Public Sale” has the meaning set forth in Section 2.03(a).

 

“Company Shares” means Common Shares and Common Share Equivalents.

 

“Demand Notice” has the meaning set forth in Section 2.01(e).

 

“Demand Period” has the meaning set forth in Section 2.01(d).

 

“Demand Registration” has the meaning set forth in Section 2.01(a).

 

“Demand Registration Statement” has the meaning set forth in Section 2.01(a).

 

“Demand Suspension” has the meaning set forth in Section 2.01(g).

 

“Demanding Sponsor” has the meaning set forth in Section 2.01(a).

 

“Effectiveness Date” means the date on which Holders are no longer subject to
any underwriter’s lock-up or other contractual restriction on the sale of
Registrable Securities in connection with the Company’s QPO.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.

 

“Holder” means any holder of Registrable Securities who is a party hereto or who
succeeds to rights hereunder pursuant to Section 4.06.

 

“Holding” has the meaning set forth in the preamble and shall include Holding’s
successors by merger, acquisition, reorganization, conversion or otherwise.

 

2

--------------------------------------------------------------------------------


 

“Holding LLC Agreement” means the Amended and Restated Limited Liability Company
Operating Agreement of Holding, dated as of the date hereof, as amended,
modified or supplemented from time to time.

 

“Long-Form Registration Statement” has the meaning set forth in Section 2.01(a).

 

“Material Adverse Change” means (i) any general suspension of trading in, or
limitation on prices for, securities on any national securities exchange or in
the over-the-counter market in the United States; (ii) the declaration of a
banking moratorium or any suspension of payments in respect of banks in the
United States; (iii) a material outbreak or escalation of armed hostilities or
other international or national calamity involving the United States or the
declaration by the United States of a national emergency or war or a change in
national or international financial, political or economic conditions; and
(iv) any event, change, circumstance or effect that is or is reasonably likely
to be materially adverse to the business, properties, assets, liabilities,
condition (financial or otherwise), operations, results of operations or
prospects of the Company and its subsidiaries taken as a whole.

 

“MergerSub” has the meaning set forth in the preamble.

 

“NASD” means the National Association of Securities Dealers, Inc.

 

“Newton” has the meaning set forth in preamble.

 

“Participating Holder” means, with respect to any Registration, any Holder of
Registrable Securities covered by the applicable Registration Statement.

 

“Permitted Transferee” has the meaning set forth in Section 4.06.

 

“Person” means any individual, partnership, corporation, limited liability
company, unincorporated organization, trust or joint venture, or a governmental
agency or political subdivision thereof.

 

“Piggyback Registration” has the meaning set forth in Section 2.03(a).

 

“Preemption Notice” has the meaning set forth in Section 2.01(f).

 

“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus, including pre- and post-effective
amendments to such Registration Statement, and all other material incorporated
by reference in such prospectus.

 

“Qualified Public Offering” or “QPO” means the first underwritten public
offering and sale of equity securities of the Company or its successor for cash
pursuant to an effective registration statement (other than on Form S-4, S-8 or
a comparable form) under the Securities Act with the aggregate net proceeds to
the Company or its successor under such offering or sale, in combination with
any previous underwritten public offering or sale of equity securities of the
Company or its successor for cash pursuant to an effective registration
statement

 

3

--------------------------------------------------------------------------------


 

(other than on Form S-4, S-8 or a comparable form) under the Securities Act, in
excess of $300,000,000.

 

“Registrable Securities” means any Company Shares and any securities that may be
issued or distributed or be issuable in respect of any Company Shares by way of
conversion, dividend, stock split or other distribution, merger, consolidation,
exchange, recapitalization or reclassification or similar transaction; provided,
however, that any such Registrable Securities shall cease to be Registrable
Securities to the extent (i) a Registration Statement with respect to the sale
of such Registrable Securities has been declared effective under the Securities
Act and such Registrable Securities have been disposed of in accordance with the
plan of distribution set forth in such Registration Statement, (ii) such
Registrable Securities have been distributed pursuant to Rule 144 (or any
similar provisions then in force) under the Securities Act or (iii) such
Registrable Securities shall have been otherwise transferred and new
certificates for them not bearing a legend restricting transfer under the
Securities Act shall have been delivered by the Company and such securities may
be publicly resold without Registration under the Securities Act.

 

“Registration” means a registration with the SEC of the Company’s securities for
offer and sale to the public under a Registration Statement.  The term
“Register” shall have a correlative meaning.

 

“Registration Expenses” has the meaning set forth in Section 2.08.

 

“Registration Statement” means any registration statement of the Company filed
with, or to be filed with, the SEC under the rules and regulations promulgated
under the Securities Act, including the related Prospectus, amendments and
supplements to such registration statement, including pre- and post-effective
amendments, and all exhibits and all material incorporated by reference in such
registration statement.

 

“Representatives” means, with respect to any Person, any of such Person’s
officers, directors, employees, agents, attorneys, accountants, actuaries,
consultants, equity financing partners or financial advisors or other Person
associated with, or acting on behalf of, such Person.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and any successor
thereto, and any rules and regulations promulgated thereunder, all as the same
shall be in effect from time to time.

 

“Shelf Period” has the meaning set forth in Section 2.02(b).

 

“Shelf Registration” means a Registration effected pursuant to Section 2.02.

 

“Shelf Registration Statement” means a Registration Statement of the Company
filed with the SEC on either (i) Form S-3 (or any successor form or other
appropriate form under the Securities Act) or (ii) if the Company is not
permitted to file a Registration Statement on Form S-3, an evergreen
Registration Statement on Form S-1 (or any successor form or other

 

4

--------------------------------------------------------------------------------


 

appropriate form under the Securities Act), in each case for an offering to be
made on a continuous basis pursuant to Rule 415 under the Securities Act (or any
similar rule that may be adopted by the SEC) covering the Registrable
Securities, as applicable.

 

“Shelf Suspension” has the meaning set forth in Section 2.02(d).

 

“Short-Form Registration Statement” has the meaning set forth in
Section 2.01(a).

 

“Sponsors” means each of TPG and WP.

 

“TPG” means, collectively, TPG Partners IV, L.P., TPG Newton III LLC, TPG Newton
Co-Invest I LLC and their respective Affiliates and permitted assignees
hereunder.

 

“Underwritten Offering” means a Registration in which securities of the Company
are sold to an underwriter or underwriters on a firm commitment basis for
reoffering to the public.

 

“WP” means, collectively, Warburg Pincus Private Equity VIII, L.P., Warburg
Pincus Netherlands Private Equity VIII, C.V. I, Warburg Pincus Germany Private
Equity VIII K.G., Warburg Pincus Private Equity IX, L.P. and their respective
Affiliates and permitted assignees hereunder.

 

SECTION 1.02.      Other Interpretive Provisions.  (a)  The meanings of defined
terms are equally applicable to the singular and plural forms thereof.

 

(b)           The words “hereof”, “herein”, “hereunder” and similar words refer
to this Agreement as a whole and not to any particular provision of this
Agreement; and any subsection, Section, Exhibit, Schedule and Annex references
are to this Agreement unless otherwise specified.

 

(c)           The term “including” is not limiting and means “including without
limitation.”

 

(d)           The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.

 

(e)           Whenever the context requires, any pronouns used herein shall
include the corresponding masculine, feminine or neuter forms.

 

ARTICLE II

REGISTRATION RIGHTS

 

SECTION 2.01.      Demand Registration.

 

(a)           Demand by the Sponsors.  If, after the Effectiveness Date, there
is no currently effective Shelf Registration Statement on file with the SEC, a
Sponsor holding, directly or indirectly, in the aggregate, not less than five
percent (5%) of the Registrable Securities then

 

5

--------------------------------------------------------------------------------


 

outstanding may make a written request to the Company for Registration of all or
part of the Registrable Securities held by such Sponsor (a “Demanding Sponsor”)
(i) on Form S-1 or any similar long-form registration statement (a
“Long-Form Registration”) or (ii) on Form S-3 or any similar short-form
registration statement (a “Short-Form Registration Statement”) if the Company
qualifies to use such short form.  Any such requested Long-Form Registration or
Short-Form Registration shall hereinafter be referred to as a “Demand
Registration.”  Each request for a Demand Registration shall specify the kind
and aggregate amount of Registrable Securities to be Registered and the intended
methods of disposition thereof.  Within thirty (30) days of a request for a
Demand Registration, the Company shall file a Registration Statement relating to
such Demand Registration (a “Demand Registration Statement”), and shall use its
reasonable best efforts to cause such Demand Registration Statement to promptly
be declared effective under (x) the Securities Act and (y) the “Blue Sky” laws
of such jurisdictions as any Participating Holder or any underwriter, if any,
reasonably requests.

 

(b)           Limitation on Demand Registrations.  Each Sponsor shall have the
right to request up to three (3) Long-Form Registrations and an unlimited number
of Short-Form Registrations.  Notwithstanding the foregoing, (i) each Sponsor
may request no more than two (2) Demand Registration in any twelve (12) - month
period and (ii) in no event shall the Company be required to effect more than
three (3) Demand Registrations in any twelve (12) - month period.

 

(c)           Demand Withdrawal.  A Demanding Sponsor and any other Holder that
has requested its Registrable Securities be included in a Demand Registration
pursuant to Section 2.01(e) may withdraw its Registrable Securities from a
Demand Registration at any time prior to the effectiveness of the applicable
Demand Registration Statement.  Upon receipt of a notice to such effect from the
Demanding Sponsor, the Company shall cease all efforts to secure effectiveness
of the applicable Demand Registration Statement and such Registration
nonetheless shall be deemed a Demand Registration with respect to the Demanding
Sponsor for purposes of Section 2.01(b) unless (i) the withdrawing Demanding
Sponsor shall have paid or reimbursed the Company for its pro rata share of all
reasonable and documented out-of-pocket fees and expenses incurred by the
Company in connection with the Registration of such Demanding Sponsor’s
withdrawn Registrable Securities (based on the number of securities the
Demanding Sponsor sought to register, as compared to the total number of
securities included on such Demand Registration Statement) or (ii) the
withdrawal is made following the occurrence of a Material Adverse Change or
because the Registration would require the Company to make an Adverse
Disclosure.

 

(d)           Effective Registration.  The Company shall be deemed to have
effected a Demand Registration if the Demand Registration Statement is declared
effective by the SEC and remains effective for not less than one hundred eighty
(180) days (or such shorter period as shall terminate when all Registrable
Securities covered by such Demand Registration Statement have been sold or
withdrawn), or if such Registration Statement relates to an Underwritten
Offering, such longer period as, in the opinion of counsel for the underwriter
or underwriters, a Prospectus is required by law to be delivered in connection
with sales of Registrable Securities by an underwriter or dealer (the applicable
period, the “Demand Period”).  No Demand Registration shall be deemed to have
been effected if (i) during the Demand Period such Registration is interfered
with by any stop order, injunction or other order or requirement of the SEC or
other

 

6

--------------------------------------------------------------------------------


 

governmental agency or court or (ii) the conditions to closing specified in the
underwriting agreement, if any, entered into in connection with such
Registration are not satisfied other than by reason of a wrongful act,
misrepresentation or breach of such applicable underwriting agreement by the
Demanding Sponsor.

 

(e)           Demand Notice.  Promptly upon receipt of any request for a Demand
Registration pursuant to Section 2.01(a) (but in no event more than five
(5) Business Days thereafter), the Company shall deliver a written notice (a
“Demand Notice”) of any such Registration request to all other Holders, and the
Company shall include in such Demand Registration all such Registrable
Securities with respect to which the Company has received written requests for
inclusion therein within ten (10) Business Days after the date that the Demand
Notice has been delivered.  All requests made pursuant to this
Section 2.01(e) shall specify the aggregate amount of Registrable Securities to
be registered and the intended method of distribution of such securities.

 

(f)            Delay in Filing; Suspension of Registration.  If the filing,
initial effectiveness or continued use of a Demand Registration Statement at any
time would require the Company to make an Adverse Disclosure, the Company may,
upon giving prompt written notice of such action to the Holders, delay the
filing or initial effectiveness of, or suspend use of, the Demand Registration
Statement (a “Demand Suspension”); provided, however, that the Company shall not
be permitted to exercise a Demand Suspension (i) more than once during any
twelve (12)-month period, or (ii) for a period exceeding thirty (30) days on any
one occasion.  In the case of a Demand Suspension, the Holders agree to suspend
use of the applicable Prospectus in connection with any sale or purchase, or
offer to sell or purchase, Registrable Securities, upon receipt of the notice
referred to above.  The Company shall immediately notify the Holders upon the
termination of any Demand Suspension, amend or supplement the Prospectus, if
necessary, so it does not contain any untrue statement or omission and furnish
to the Holders such numbers of copies of the Prospectus as so amended or
supplemented as the Holders may reasonably request.  The Company agrees, if
necessary, to supplement or make amendments to the Demand Registration
Statement, if required by the registration form used by the Company for the
Demand Registration or by the instructions applicable to such registration form
or by the Securities Act or the rules or regulations promulgated thereunder or
as may reasonably be requested by the Demanding Sponsor.

 

(g)           Underwritten Offering.  If a Demanding Sponsor so requests, an
offering of Registrable Securities pursuant to a Demand Registration shall be in
the form of an Underwritten Offering, and such Demanding Sponsor shall have the
right to select the managing underwriter or underwriters to administer the
offering; provided that such managing underwriter or underwriters shall be
reasonably acceptable to the Company and the other Sponsor.

 

(h)           Priority of Securities Registered Pursuant to Demand
Registrations.  If the managing underwriter or underwriters of a proposed
Underwritten Offering of the Registrable Securities included in a Demand
Registration (or, in the case of a Demand Registration not being underwritten,
the Sponsors), advise the Board of Directors in writing that, in its or their
opinion, the number of securities requested to be included in such Demand
Registration exceeds the number which can be sold in such offering without being
likely to have a significant adverse effect on the price, timing or distribution
of the securities offered or the market for the securities

 

7

--------------------------------------------------------------------------------


 

offered, the securities to be included in such Demand Registration (i) first,
shall be allocated pro rata among the Holders that have requested to participate
in such Demand Registration based on the relative number of Registrable
Securities then held by each such Holder (provided that any securities thereby
allocated to a Holder that exceed such Holder’s request shall be reallocated
among the remaining requesting Holders in like manner) and (ii) next, and only
if all the securities referred to in clause (i) have been included, the number
of securities that the Company proposes to include in such Registration that, in
the opinion of the managing underwriter or underwriters (or the Sponsors, as the
case may be) can be sold without having such adverse effect.

 

(i)            In the event any Holder requests to participate in a registration
pursuant to this Section 2.01 in connection with a distribution of Registrable
Securities to its partners or members, the registration shall provide for resale
by such partners or members, if requested by the Holder.

 

SECTION 2.02.      Shelf Registration.

 

(a)           Filing.  After the Effectiveness Date, as promptly as practicable
following a request by a Sponsor holding, directly or indirectly, in the
aggregate, not less than five percent (5%) of the Registrable Securities then
outstanding, the Company shall file with the SEC a Shelf Registration Statement
relating to the offer and sale of all Registrable Securities by the Holders from
time to time in accordance with the methods of distribution elected by such
Holders and set forth in the Shelf Registration Statement and, as promptly as
practicable thereafter, shall use its reasonable best efforts to cause such
Shelf Registration Statement to be declared effective under the Securities Act. 
If, on the date of any such request, the Company does not qualify to file a
Shelf Registration Statement under the Securities Act, the provisions of this
Section 2.02 shall not apply, and the provisions of Section 2.01 shall apply
instead.

 

(b)           Continued Effectiveness.  The Company shall use its reasonable
best efforts to keep such Shelf Registration Statement continuously effective
under the Securities Act in order to permit the Prospectus forming a part
thereof to be usable by Holders until the earlier of (i) the date as of which
all Registrable Securities have been sold pursuant to the Shelf Registration
Statement or another registration statement filed under the Securities Act (but
in no event prior to the applicable period referred to in Section 4(3) of the
Securities Act and Rule 174 thereunder) and (ii) the date as of which each of
the Holders is permitted to sell its Registrable Securities without Registration
pursuant to Rule 144 under the Securities Act without volume limitation or other
restrictions on transfer thereunder (such period of effectiveness, the “Shelf
Period”).  Subject to Section 2.02(d), the Company shall not be deemed to have
used its reasonable best efforts to keep the Shelf Registration Statement
effective during the Shelf Period if the Company voluntarily takes any action or
omits to take any action that would result in Holders of Registrable Securities
covered thereby not being able to offer and sell any Registrable Securities
pursuant to such Shelf Registration Statement during the Shelf Period, unless
such action or omission is required by applicable law.

 

(c)           Shelf Notice.  Promptly upon receipt of any request to file a
Shelf Registration Statement pursuant to Section 2.02(a) (but in no event more
than five (5) Business

 

8

--------------------------------------------------------------------------------


 

Days thereafter), the Company shall deliver a written notice of any such request
to all other Holders specifying the amount of Registrable Securities to be
registered.

 

(d)           Suspension of Registration.  If the continued use of such Shelf
Registration Statement at any time would require the Company to make an Adverse
Disclosure, the Company may, upon giving at least ten days’ prior written notice
of such action to the Holders, suspend use of the Shelf Registration Statement
(a “Shelf Suspension”); provided that the Company shall not be permitted to
exercise a Shelf Suspension (i) more than one time during any twelve (12)-month
period, or (ii) for a period exceeding thirty (30) days on any one occasion.  In
the case of a Shelf Suspension, the Holders agree to suspend use of the
applicable Prospectus in connection with any sale or purchase of, or offer to
sell or purchase, Registrable Securities, upon receipt of the notice referred to
above.  The Company shall immediately notify the Holders upon the termination of
any Shelf Suspension, amend or supplement the Prospectus, if necessary, so it
does not contain any untrue statement or omission and furnish to the Holders
such numbers of copies of the Prospectus as so amended or supplemented as the
Holders may reasonably request.  The Company agrees, if necessary, to supplement
or make amendments to the Shelf Registration Statement, if required by the
registration form used by the Company for the Shelf Registration or by the
instructions applicable to such registration form or by the Securities Act or
the rules or regulations promulgated thereunder or as may reasonably be
requested by the Sponsors.

 

(e)           Underwritten Offering.  If a Sponsor holding, directly or
indirectly, in the aggregate, not less than five percent (5 %) of the
Registrable Securities then outstanding so elects, an offering of Registrable
Securities pursuant to the Shelf Registration Statement shall be in the form of
an Underwritten Offering, and the Company shall amend or supplement the Shelf
Registration Statement for such purpose, such Sponsor shall have the right to
select the managing underwriter or underwriters to administer such offering;
provided that such managing underwriter or underwriters shall be reasonably
acceptable to the Company and the other Sponsor.

 

SECTION 2.03.      Piggyback Registration.

 

(a)           Participation.  If the Company at any time proposes to file a
Registration Statement under the Securities Act with respect to any offering of
its securities for its own account or for the account of any other Persons
(other than (i) a Registration under Section 2.01 or 2.02, (ii) a Registration
on Form S-4 or S-8 or any successor form to such Forms or (iii) a Registration
of securities solely relating to an offering and sale to employees or directors
of the Company pursuant to any employee stock plan or other employee benefit
plan arrangement) (a “Company Public Sale”), then, as soon as practicable (but
in no event less than forty-five (45) days prior to the proposed date of filing
of such Registration Statement), the Company shall give written notice of such
proposed filing to the Holders, and such notice shall offer the Holders the
opportunity to Register under such Registration Statement such number of
Registrable Securities as each such Holder may request in writing (a “Piggyback
Registration”).  Subject to Section 2.03(b), the Company shall include in such
Registration Statement all such Registrable Securities that are requested to be
included therein within fifteen (15) days after the receipt by such Holders of
any such notice; provided that if at any time after giving written notice of its
intention to Register any securities and prior to the effective date of the
Registration Statement filed in

 

9

--------------------------------------------------------------------------------


 

connection with such Registration, the Company shall determine for any reason
not to Register or to delay Registration of such securities, the Company shall
give written notice of such determination to each Holder and, thereupon, (i) in
the case of a determination not to Register, shall be relieved of its obligation
to Register any Registrable Securities in connection with such Registration (but
not from its obligation to pay the Registration Expenses in connection
therewith), without prejudice, however, to the rights of the Sponsors to request
that such Registration be effected as a Demand Registration under Section 2.01,
and (ii) in the case of a determination to delay Registering, in the absence of
a request for a Demand Registration, shall be permitted to delay Registering any
Registrable Securities, for the same period as the delay in Registering such
other securities.  If the offering pursuant to such Registration Statement is to
be underwritten, then each Holder making a request for a Piggyback Registration
pursuant to this Section 2.03(a) must, and the Company shall make such
arrangements with the managing underwriter or underwriters so that each such
Holder may, participate in such Underwritten Offering.  If the offering pursuant
to such Registration Statement is to be on any other basis, then each Holder
making a request for a Piggyback Registration pursuant to this
Section 2.03(a) must, and the Company shall make such arrangements so that each
such Holder may, participate in such offering on such basis.  Each Holder shall
be permitted to withdraw all or part of its Registrable Securities from a
Piggyback Registration at any time prior to the effectiveness of such
Registration Statement.

 

(b)           Priority of Piggyback Registration.  If the managing underwriter
or underwriters of any proposed Underwritten Offering of Registrable Securities
included in a Piggyback Registration informs the Company and the Holders of
Registrable Securities in writing that, in its or their opinion, the number of
securities which such Holders and any other Persons intend to include in such
offering exceeds the number which can be sold in such offering without being
likely to have a significant adverse effect on the price, timing or distribution
of the securities offered or the market for the securities offered, then the
securities to be included in such Registration shall be (i) first, 100% of the
securities that the Company or (subject to Section 2.07) any Person (other than
a Holder) exercising a contractual right to demand Registration, as the case may
be, proposes to sell, and (ii) second, and only if all the securities referred
to in clause (i) have been included, the number of Registrable Securities that,
in the opinion of such managing underwriter or underwriters, can be sold without
having such adverse effect, with such number to be allocated pro rata among the
Holders that have requested to participate in such Registration based on the
relative number of Registrable Securities then held by each such Holder
(provided that any securities thereby allocated to a Holder that exceed such
Holder’s request shall be reallocated among the remaining requesting Holders in
like manner) and (iii) third, and only if all of the Registrable Securities
referred to in clause (ii) have been included in such Registration, any other
securities eligible for inclusion in such Registration.

 

(c)           No Effect on Demand Registrations.  No Registration of Registrable
Securities effected pursuant to a request under this Section 2.03 shall be
deemed to have been effected pursuant to Sections 2.01 and 2.02 or shall relieve
the Company of its obligations under Sections 2.01 or 2.02.

 

10

--------------------------------------------------------------------------------


 

SECTION 2.04.      Black-out Periods.

 

(a)           Black-out Periods for Holders.  In the event of a Company Public
Sale of the Company’s equity securities in an Underwritten Offering, the Holders
agree, if requested by the managing underwriter or underwriters in such
Underwritten Offering, not to effect any public sale or distribution of any
securities (except, in each case, as part of the applicable Registration, if
permitted) that are the same as or similar to those being Registered in
connection with such Company Public Sale, or any securities convertible into or
exchangeable or exercisable for such securities, during the period beginning
seven (7) days before and ending one hundred eighty (180) days (in the event of
the Company’s initial public offering) or ninety (90) days (in the event of any
other Company Public Sale) (or, in either case, such lesser period as may be
permitted by the Company or such managing underwriter or underwriters) after,
the effective date of the Registration Statement filed in connection with such
Registration, to the extent timely notified in writing by the Company or the
managing underwriter or underwriters; provided, however, such restrictions shall
not apply to (i) securities acquired in the public market subsequent to the
initial public offering , (ii) distributions-in-kind to a Holder’s limited
partners and (iii) transfers to Affiliates but only if such Affiliates agree to
be bound by the restrictions herein..

 

(b)           Black-out Period for the Company and Others.  In the case of a
Registration of Registrable Securities pursuant to Section 2.01 or 2.02 for an
Underwritten Offering, the Company and the Holders agree, if requested by the
Sponsors or the managing underwriter or underwriters, not to effect any public
sale or distribution of any securities that are the same as or similar to those
being Registered, or any securities convertible into or exchangeable or
exercisable for such securities, during the period beginning seven (7) days
before, and ending ninety (90) days (or such lesser period as may be permitted
by the Sponsors or such managing underwriter or underwriters) after, the
effective date of the Registration Statement filed in connection with such
Registration (or, in the case of an offering under a Shelf Registration
Statement, the date of the closing under the underwriting agreement in
connection therewith), to the extent timely notified in writing by the Sponsors
or the managing underwriter or underwriters.  Notwithstanding the foregoing, the
Company may effect a public sale or distribution of securities of the type
described above and during the periods described above if such sale or
distribution is made pursuant to Registrations on Form S-4 or S-8 or any
successor form to such Forms or as part of any Registration of securities for
offering and sale to employees or directors of the Company pursuant to any
employee stock plan or other employee benefit plan arrangement. The Company
agrees to use its reasonable best efforts to obtain from each holder of
restricted securities of the Company which securities are the same as or similar
to the Registrable Securities being Registered, or any restricted securities
convertible into or exchangeable or exercisable for any of such securities, an
agreement not to effect any public sale or distribution of such securities
during any such period referred to in this paragraph, except as part of any such
Registration, if permitted.  Without limiting the foregoing (but subject to
Section 2.07), if after the date hereof the Company grants any Person (other
than a Holder) any rights to demand or participate in a Registration, the
Company agrees that the agreement with respect thereto shall include such
Person’s agreement to comply with any black-out period required by this
Section as if it were the Company hereunder.

 

11

--------------------------------------------------------------------------------


 

SECTION 2.05.      Registration Procedures.

 

(a)           In connection with the Company’s Registration obligations under
Sections 2.01, 2.02 and 2.03, the Company shall use its reasonable best efforts
to effect such Registration to permit the sale of such Registrable Securities in
accordance with the intended method or methods of distribution thereof as
expeditiously as reasonably practicable, and in connection therewith the Company
shall:

 

(i)            prepare the required Registration Statement including all
exhibits and financial statements required under the Securities Act to be filed
therewith, and before filing a Registration Statement or Prospectus, or any
amendments or supplements thereto, (x) furnish to the underwriters, if any, and
to Participating Holders, copies of all documents prepared to be filed, which
documents shall be subject to the review of such underwriters and such Holders
and their respective counsel and (y) except in the case of a Registration under
Section 2.03, not file any Registration Statement or Prospectus or amendments or
supplements thereto to which the Sponsors or the underwriters, if any, shall
reasonably object;

 

(ii)           as soon as possible (in the case of a Demand Registration, no
later than thirty (30) days after a request for a Demand Registration) file with
the SEC a Registration Statement relating to the Registrable Securities
including all exhibits and financial statements required by the SEC to be filed
therewith, and use its reasonable best efforts to cause such Registration
Statement to become effective under the Securities Act as soon as practicable;

 

(iii)          prepare and file with the SEC such pre- and post-effective
amendments to such Registration Statement and supplements to the Prospectus as
may be (x) reasonably requested by a Sponsor, (y) reasonably requested by any
other Participating Holder (to the extent such request relates to information
relating to such Holder), or (z) necessary to keep such Registration effective
for the period of time required by this Agreement, and comply with provisions of
the applicable securities laws with respect to the sale or other disposition of
all securities covered by such Registration Statement during such period in
accordance with the intended method or methods of disposition by the sellers
thereof set forth in such Registration Statement;

 

(iv)          notify the Participating Holders and the managing underwriter or
underwriters, if any, and (if requested) confirm such advice in writing and
provide copies of the relevant documents, as soon as reasonably practicable
after notice thereof is received by the Company (a) when the applicable
Registration Statement or any amendment thereto has been filed or becomes
effective, and when the applicable Prospectus or any amendment or supplement to
such Prospectus has been filed, (b) of any written comments by the SEC or any
request by the SEC or any other federal or state governmental authority for
amendments or supplements to such Registration Statement or such Prospectus or
for additional information, (c) of the issuance by the SEC of any stop order
suspending the effectiveness of such Registration Statement or any order by the
SEC or any other regulatory authority preventing or suspending the use of any
preliminary or final Prospectus or the initiation or threatening of any
proceedings for

 

12

--------------------------------------------------------------------------------


 

such purposes, (d) if, at any time, the representations and warranties of the
Company in any applicable underwriting agreement cease to be true and correct in
all material respects, and (e) of the receipt by the Company of any notification
with respect to the suspension of the qualification of the Registrable
Securities for offering or sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose;

 

(v)           promptly notify the Participating Holders and the managing
underwriter or underwriters, if any, when the Company becomes aware of the
happening of any event as a result of which the applicable Registration
Statement or the Prospectus included in such Registration Statement (as then in
effect) contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements therein (in the case of such
Prospectus and any preliminary Prospectus, in light of the circumstances under
which they were made) not misleading or, if for any other reason it shall be
necessary during such time period to amend or supplement such Registration
Statement or Prospectus in order to comply with the Securities Act and, in
either case as promptly as reasonably practicable thereafter, prepare and file
with the SEC, and furnish without charge to the Participating Holders and the
managing underwriter or underwriters, if any, an amendment or supplement to such
Registration Statement or Prospectus which shall correct such misstatement or
omission or effect such compliance;

 

(vi)          use its reasonable best efforts to prevent, or obtain the
withdrawal of, any stop order or other order suspending the use of any
preliminary or final Prospectus;

 

(vii)         promptly incorporate in a Prospectus supplement or post-effective
amendment such information as the managing underwriter or underwriters and the
Sponsors agree should be included therein relating to the plan of distribution
with respect to such Registrable Securities; and make all required filings of
such Prospectus supplement or post-effective amendment as soon as reasonably
practicable after being notified of the matters to be incorporated in such
Prospectus supplement or post-effective amendment;

 

(viii)        furnish to each Participating Holder and each underwriter, if any,
without charge, as many conformed copies as such Holder or underwriter may
reasonably request of the applicable Registration Statement and any amendment or
post-effective amendment thereto, including financial statements and schedules,
all documents incorporated therein by reference and all exhibits (including
those incorporated by reference);

 

(ix)           deliver to each Participating Holder and each underwriter, if
any, without charge, as many copies of the applicable Prospectus (including each
preliminary prospectus) and any amendment or supplement thereto as such Holder
or underwriter may reasonably request (it being understood that the Company
consents to the use of such Prospectus or any amendment or supplement thereto by
such Holder and the underwriters, if any, in connection with the offering and
sale of the Registrable Securities covered by such Prospectus or any amendment
or supplement thereto) and such other documents as such Holder or underwriter
may reasonably request in order to facilitate the disposition of the Registrable
Securities by such Holder or underwriter;

 

13

--------------------------------------------------------------------------------


 

(x)            on or prior to the date on which the applicable Registration
Statement is declared effective, use its reasonable best efforts to register or
qualify, and cooperate with the Participating Holders, the managing underwriter
or underwriters, if any, and their respective counsel, in connection with the
registration or qualification of such Registrable Securities for offer and sale
under the securities or “Blue Sky” laws of each state and other jurisdiction of
the United States as any Participating Holder or managing underwriter or
underwriters, if any, or their respective counsel reasonably request in writing
and do any and all other acts or things reasonably necessary or advisable to
keep such registration or qualification in effect for such period as required by
Section 2.01(d) or Section 2.02(b), whichever is applicable, provided that the
Company shall not be required to qualify generally to do business in any
jurisdiction where it is not then so qualified or to take any action which would
subject it to taxation or general service of process in any such jurisdiction
where it is not then so subject;

 

(xi)           cooperate with the Participating Holders and the managing
underwriter or underwriters, if any, to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold and not
bearing any restrictive legends; and enable such Registrable Securities to be in
such denominations and registered in such names as the managing underwriters may
request at least two business days prior to any sale of Registrable Securities
to the underwriters;

 

(xii)          use its reasonable best efforts to cause the Registrable
Securities covered by the applicable Registration Statement to be registered
with or approved by such other governmental agencies or authorities as may be
necessary to enable the seller or sellers thereof or the underwriter or
underwriters, if any, to consummate the disposition of such Registrable
Securities;

 

(xiii)         not later than the effective date of the applicable Registration
Statement, provide a CUSIP number for all Registrable Securities and provide the
applicable transfer agent with printed certificates for the Registrable
Securities which are in a form eligible for deposit with The Depository Trust
Company;

 

(xiv)        make such representations and warranties to the Participating
Holders and the underwriters or agents, if any, in form, substance and scope as
are customarily made by issuers in secondary underwritten public offerings;

 

(xv)         enter into such customary agreements (including underwriting and
indemnification agreements) and take all such other actions as the Sponsors or
the managing underwriter or underwriters, if any, reasonably request in order to
expedite or facilitate the registration and disposition of such Registrable
Securities;

 

(xvi)        obtain for delivery to the Participating Holders and to the
underwriter or underwriters, if any, an opinion or opinions from counsel for the
Company dated the effective date of the Registration Statement or, in the event
of an Underwritten Offering, the date of the closing under the underwriting
agreement, in customary form, scope and substance, which opinions shall be
reasonably satisfactory to such Holders or underwriters, as the case may be, and
their respective counsel;

 

14

--------------------------------------------------------------------------------


 

(xvii)       in the case of an Underwritten Offering, obtain for delivery to the
Company and the managing underwriter or underwriters, with copies to the
Participating Holders, a cold comfort letter from the Company’s independent
certified public accountants in customary form and covering such matters of the
type customarily covered by cold comfort letters as the managing underwriter or
underwriters reasonably request, dated the date of execution of the underwriting
agreement and brought down to the closing under the underwriting agreement;

 

(xviii)      cooperate with each Participating Holder and each underwriter, if
any, participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
NASD;

 

(xix)         use its reasonable best efforts to comply with all applicable
securities laws and make available to its security holders, as soon as
reasonably practicable, an earnings statement satisfying the provisions of
Section 11(a) of the Securities Act and the rules and regulations promulgated
thereunder;

 

(xx)          provide and cause to be maintained a transfer agent and registrar
for all Registrable Securities covered by the applicable Registration Statement
from and after a date not later than the effective date of such Registration
Statement;

 

(xxi)         use its best efforts to cause all Registrable Securities covered
by the applicable Registration Statement to be listed on each securities
exchange on which any of the Company’s securities are then listed or quoted and
on each inter-dealer quotation system on which any of the Company’s securities
are then quoted;

 

(xxii)        make available upon reasonable notice at reasonable times and for
reasonable periods for inspection by the Sponsors, by any underwriter
participating in any disposition to be effected pursuant to such Registration
Statement and by any attorney, accountant or other agent retained by the
Sponsors or any such underwriter, all pertinent financial and other records,
pertinent corporate documents and properties of the Company, and cause all of
the Company’s officers, directors and employees and the independent public
accountants who have certified its financial statements to make themselves
available to discuss the business of the Company and to supply all information
reasonably requested by any such Person in connection with such Registration
Statement as shall be necessary to enable them to exercise their due diligence
responsibility; provided that any such Person gaining access to information
regarding the Company pursuant to this Section 2.05(a)(xxii) shall agree to hold
in strict confidence and shall not make any disclosure or use any information
regarding the Company that the Company determines in good faith to be
confidential, and of which determination such Person is notified, unless (w) the
release of such information is requested or required (by deposition,
interrogatory, requests for information or documents by a governmental entity,
subpoena or similar process), (x) such information is or becomes publicly known
other than through a breach of this or any other agreement of which such Person
has knowledge, (y) such information is or becomes available to such Person on a
non-confidential basis from a source other than the Company or (z) such
information is independently developed by such Person; and

 

15

--------------------------------------------------------------------------------


 

(xxiii)       in the case of an Underwritten Offering, cause the senior
executive officers of the Company to participate in the customary “road show”
presentations that may be reasonably requested by the managing underwriter or
underwriters in any such Underwritten Offering and otherwise to facilitate,
cooperate with, and participate in each proposed offering contemplated herein
and customary selling efforts related thereto.

 

(b)           The Company may require each Participating Holder to furnish to
the Company such information regarding the distribution of such securities and
such other information relating to such Holder and its ownership of Registrable
Securities as the Company may from time to time reasonably request in writing. 
Each Participating Holder agrees to furnish such information to the Company and
to cooperate with the Company as reasonably necessary to enable the Company to
comply with the provisions of this Agreement.

 

(c)           Each Participating Holder agrees that, upon receipt of any notice
from the Company of the happening of any event of the kind described in
Section 2.05(a)(v), such Holder will forthwith discontinue disposition of
Registrable Securities pursuant to such Registration Statement until such
Holder’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 2.05(a)(v), or until such Holder is advised in writing
by the Company that the use of the Prospectus may be resumed, and if so directed
by the Company, such Holder shall deliver to the Company (at the Company’s
expense) all copies, other than permanent file copies then in such Holder’s
possession, of the Prospectus covering such Registrable Securities current at
the time of receipt of such notice.  In the event the Company shall give any
such notice, the period during which the applicable Registration Statement is
required to be maintained effective shall be extended by the number of days
during the period from and including the date of the giving of such notice to
and including the date when each seller of Registrable Securities covered by
such Registration Statement either receives the copies of the supplemented or
amended Prospectus contemplated by Section 2.05(a)(v) or is advised in writing
by the Company that the use of the Prospectus may be resumed.

 

(d)           Holders may seek to register different types of Registrable
Securities simultaneously, and the Company shall use its reasonable best efforts
to effect such Registration and sale in accordance with the intended method or
methods of disposition specified by such Holders.

 

SECTION 2.06.      Underwritten Offerings.

 

(a)           Demand and Shelf Registrations.  If requested by the underwriters
for any Underwritten Offering requested by the Sponsors pursuant to a
Registration under Section 2.01 or Section 2.02, the Company shall enter into an
underwriting agreement with such underwriters for such offering, such agreement
to be reasonably satisfactory in substance and form to the Company, the Sponsors
and the underwriters, and to contain such representations and warranties by the
Company and such other terms as are generally prevailing in agreements of that
type, including indemnities no less favorable to the recipient thereof than
those provided in Section 2.09.  The Participating Holders shall cooperate with
the Company in the negotiation of such underwriting agreement and shall give
consideration to the reasonable suggestions of the Company regarding the form
thereof.  Such Holders shall be parties to such underwriting agreement, which
underwriting agreement shall (i) contain such representations and warranties

 

16

--------------------------------------------------------------------------------


 

by, and the other agreements on the part of, the Company to and for the benefit
of such Holders as are customarily made by issuers to selling stockholders in
secondary underwritten public offerings and (ii) provide that any or all of the
conditions precedent to the obligations of such underwriters under such
underwriting agreement also shall be conditions precedent to the obligations of 
such Holders.  Such Holders shall not be required to make any representations or
warranties to or agreements with the Company or the underwriters other than
representations, warranties or agreements regarding such Holders, such Holder’s
title to the Registrable Securities, such Holder’s intended method of
distribution and any other representations required to be made by such Holder
under applicable law, and the aggregate amount of the liability of such Holder
shall not exceed such Holder’s net proceeds from such Underwritten Offering.

 

(b)           Piggyback Registrations.  If the Company proposes to register any
of its securities under the Securities Act as contemplated by Section 2.03 and
such securities are to be distributed in an Underwritten Offering through one or
more underwriters, the Company shall, if requested by any Holder pursuant to
Section 2.03 and subject to the provisions of Section 2.03(b), use its
reasonable best efforts to arrange for such underwriters to include on the same
terms and conditions that apply to the other sellers in such Registration all
the Registrable Securities to be offered and sold by such Holder among the
securities of the Company to be distributed by such underwriters in such
Registration.  The Participating Holders shall be parties to the underwriting
agreement between the Company and such underwriters, which underwriting
agreement shall (i) contain such representations and warranties by, and the
other agreements on the part of, the Company to and for the benefit of such
Holders as are customarily made by issuers to selling stockholders in secondary
underwritten public offerings and (ii) provide that any or all of the conditions
precedent to the obligations of such underwriters under such underwriting
agreement also shall be conditions precedent to the obligations of such
Holders.  Any such Holder shall not be required to make any representations or
warranties to, or agreements with the Company or the underwriters other than
representations, warranties or agreements regarding such Holder; such Holder’s
title to the Registrable Securities and such Holder’s intended method of
distribution or any other representations required to be made by such Holder
under applicable law, and the aggregate amount of the liability of such Holder
shall not exceed such Holder’s net proceeds from such Underwritten Offering.

 

(c)           Participation in Underwritten Registrations.  Subject to
provisions of Sections 2.06(a) and (b) above, no Person may participate in any
Underwritten Offering hereunder unless such Person (i) agrees to sell such
Person’s securities on the basis provided in any underwriting arrangements
approved by the Persons entitled to approve such arrangements and (ii) completes
and executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements.

 

(d)           Price and Underwriting Discounts.  In the case of an Underwritten
Offering under Section 2.01 or 2.02, the price, underwriting discount and other
financial terms for the Registrable Securities shall be determined by the
Demanding Sponsor  (or, in the case of a Shelf Registration, the Sponsor selling
Registrable Securities under the Shelf Registration Statement).  In addition, in
the case of any Underwritten Offering, each of the Holders may withdraw their
request to participate in the registration pursuant to Section 2.01, 2.02 or
2.03 after being advised of such price, discount and other terms and shall not
be required to enter into any agreements or documentation that would require
otherwise.

 

17

--------------------------------------------------------------------------------


 

SECTION 2.07.      No Inconsistent Agreements; Additional Rights.  The Company
shall not hereafter enter into, and is not currently a party to, any agreement
with respect to its securities that is inconsistent with the rights granted to
the Holders by this Agreement.  Without the consent of the Sponsors, the Company
shall not enter into any agreement granting registration or similar rights to
any Person.

 

SECTION 2.08.      Registration Expenses.  All expenses incident to the
Company’s performance of or compliance with this Agreement shall be paid by the
Company, including (i) all registration and filing fees, and any other fees and
expenses associated with filings required to be made with the SEC or the NASD,
(ii) all fees and expenses in connection with compliance with any securities or
“Blue Sky” laws, (iii) all printing, duplicating, word processing, messenger,
telephone, facsimile and delivery expenses (including expenses of printing
certificates for the Registrable Securities in a form eligible for deposit with
The Depository Trust Company and of printing prospectuses), (iv) all fees and
disbursements of counsel for the Company and of all independent certified public
accountants of the Company (including the expenses of any special audit and cold
comfort letters required by or incident to such performance), (v) Securities Act
liability insurance or similar insurance if the Company so desires or the
underwriters so require in accordance with then-customary underwriting practice,
(vi) all fees and expenses incurred in connection with the listing of the
Registrable Securities on any securities exchange or quotation of the
Registrable Securities on any inter-dealer quotation system, (vii) all
applicable rating agency fees with respect to the Registrable Securities,
(viii) all reasonable fees and disbursements of legal counsel selected by the
Demanding Sponsor  (or, in the case of a Shelf Registration, the Sponsor 
selling Registrable Securities under the Shelf Registration Statement), (ix) all
fees and expenses of accountants selected by the Demanding Sponsor  (or, in the
case of a Shelf Registration, the Investor selling Registrable Securities under
the Shelf Registration Statement), (x) any reasonable fees and disbursements of
underwriters customarily paid by issuers or sellers of securities, (xi) all fees
and expenses of any special experts or other Persons retained by the Company in
connection with any Registration, (xii) all of the Company’s internal expenses
(including all salaries and expenses of its officers and employees performing
legal or accounting duties) and (xiii) all expenses related to the “road-show”
for any underwritten offering, including all travel, meals and lodging.  All
such expenses are referred to herein as “Registration Expenses.”  The Company
shall not be required to pay any fees and disbursements to underwriters not
customarily paid by the issuers of securities in a secondary offering, including
underwriting discounts and commissions and transfer taxes, if any, attributable
to the sale of Registrable Securities.

 

SECTION 2.09.      Indemnification.

 

(a)           Indemnification by the Company.  The Company agrees to indemnify
and hold harmless, to the full extent permitted by law, each Holder, each
member, limited or general partner thereof, each member, limited or general
partner of each such member, limited or general partner, each of their
respective Affiliates, officers, directors, shareholders, employees, advisors,
and agents and each Person who controls (within the meaning of the Securities
Act or the Exchange Act) such Persons and each of their respective
Representatives from and against any and all losses, penalties, judgments,
suits, costs, claims, damages, liabilities and expenses, joint or several
(including reasonable costs of investigation and legal expenses) (each, a “Loss”
and collectively “Losses”) arising out of or based upon (i) any untrue or
alleged untrue statement of a

 

18

--------------------------------------------------------------------------------


 

material fact contained in any Registration Statement under which such
Registrable Securities were Registered under the Securities Act (including any
final, preliminary or summary Prospectus contained therein or any amendment
thereof or supplement thereto or any documents incorporated by reference
therein) or any other disclosure document produced by or on behalf of the
Company or any of its subsidiaries including, without limitation, reports and
other documents filed under the Exchange Act, (ii) any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of a Prospectus or
preliminary Prospectus, in light of the circumstances under which they were
made) not misleading or (iii) any actions or inactions or proceedings in respect
of the foregoing whether or not such indemnified party is a party thereto;
provided, that the Company shall not be liable to any particular indemnified
party (A) to the extent that any such Loss arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in any such Registration Statement or other document in reliance upon and
in conformity with written information furnished to the Company by such
indemnified party expressly for use in the preparation thereof or (B) to the
extent that any such Loss arises out of or is based upon an untrue statement or
omission in a preliminary Prospectus relating to Registrable Securities, if a
Prospectus (as then amended or supplemented) that would have cured the defect
was furnished to the indemnified party from whom the Person asserting the claim
giving rise to such Loss purchased Registrable Securities at least five (5) days
prior to the written confirmation of the sale of the Registrable Securities to
such Person and a copy of such Prospectus (as amended and supplemented) was not
sent or given by or on behalf of such indemnified party to such Person at or
prior to the written confirmation of the sale of the Registrable Securities to
such Person.  This indemnity shall be in addition to any liability the Company
may otherwise have.  Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Holder or any
indemnified party and shall survive the transfer of such securities by such
Holder.  The Company shall also indemnify underwriters, selling brokers, dealer
managers and similar securities industry professionals participating in the
distribution, their officers and directors and each Person who controls such
Persons (within the meaning of the Securities Act and the Exchange Act) to the
same extent as provided above with respect to the indemnification of the
indemnified parties.

 

(b)           Indemnification by the Participating Holders.  Each Participating
Holder agrees (severally and not jointly) to indemnify and hold harmless, to the
fullest extent permitted by law, the Company, its directors and officers and
each Person who controls the Company (within the meaning of the Securities Act
or the Exchange Act) from and against any Losses resulting from (i) any untrue
statement of a material fact in any Registration Statement under which such
Registrable Securities were Registered under the Securities Act (including any
final, preliminary or summary Prospectus contained therein or any amendment
thereof or supplement thereto or any documents incorporated by reference
therein), or (ii) any omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
Prospectus or preliminary Prospectus, in light of the circumstances under which
they were made) not misleading, to the extent, but only to the extent, that such
untrue statement or omission is contained in any information furnished in
writing by such Holder to the Company specifically for inclusion in such
Registration Statement and has not been corrected in a subsequent writing prior
to or concurrently with the sale of the Registrable Securities to the Person
asserting the claim.  In no event shall the liability of such Holder hereunder
be greater in amount than the dollar amount of the net proceeds received by such
Holder under the sale of

 

19

--------------------------------------------------------------------------------


 

Registrable Securities giving rise to such indemnification obligation.  The
Company shall be entitled to receive indemnities from underwriters, selling
brokers, dealer managers and similar securities industry professionals
participating in the distribution, to the same extent as provided above (with
appropriate modification) with respect to information furnished in writing by
such Persons specifically for inclusion in any Prospectus or Registration
Statement.

 

(c)           Conduct of Indemnification Proceedings.  Any Person entitled to
indemnification hereunder shall (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
(provided that any delay or failure to so notify the indemnifying party shall
relieve the indemnifying party of its obligations hereunder only to the extent,
if at all, that it is actually and materially prejudiced by reason of such delay
or failure) and (ii) permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party;
provided that any Person entitled to indemnification hereunder shall have the
right to select and employ separate counsel and to participate in the defense of
such claim, but the fees and expenses of such counsel shall be at the expense of
such Person unless (A) the indemnifying party has agreed in writing to pay such
fees or expenses, (B) the indemnifying party shall have failed to assume the
defense of such claim within a reasonable time after receipt of notice of such
claim from the Person entitled to indemnification hereunder and employ counsel
reasonably satisfactory to such Person, (C) the indemnified party has reasonably
concluded (based upon advice of its counsel) that there may be legal defenses
available to it or other indemnified parties that are different from or in
addition to those available to the indemnifying party, or (D) in the reasonable
judgment of any such Person (based upon advice of its counsel) a conflict of
interest may exist between such Person and the indemnifying party with respect
to such claims (in which case, if the Person notifies the indemnifying party in
writing that such Person elects to employ separate counsel at the expense of the
indemnifying party, the indemnifying party shall not have the right to assume
the defense of such claim on behalf of such Person).  If the indemnifying party
assumes the defense, the indemnifying party shall not have the right to settle
such action without the consent of the indemnified party.  No indemnifying party
shall consent to entry of any judgment or enter into any settlement which does
not include as an unconditional term thereof the giving by the claimant or
plaintiff to such indemnified party of an unconditional release from all
liability in respect to such claim or litigation without the prior written
consent of such indemnified party.  If such defense is not assumed by the
indemnifying party, the indemnifying party will not be subject to any liability
for any settlement made without its prior written consent, but such consent may
not be unreasonably withheld.  It is understood that the indemnifying party or
parties shall not, except as specifically set forth in this Section 2.09(c), in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the reasonable fees, disbursements or other charges of more than
one separate firm admitted to practice in such jurisdiction at any one time
unless (x) the employment of more than one counsel has been authorized in
writing by the indemnifying party or parties, (y) an indemnified party has
reasonably concluded (based on the advice of counsel) that there may be legal
defenses available to it that are different from or in addition to those
available to the other indemnified parties or (z) a conflict or potential
conflict exists or may exist (based upon advice of counsel to an indemnified
party) between such indemnified party and the other indemnified parties, in each
of which cases the indemnifying party shall be obligated to pay the reasonable
fees and expenses of such additional counsel or counsels.

 

20

--------------------------------------------------------------------------------


 

(d)           Contribution.        If for any reason the indemnification
provided for in paragraphs (a) and (b) of this Section 2.09 is unavailable to an
indemnified party or insufficient in respect of any Losses referred to therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such Loss (i) in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and the indemnified party or parties on the other hand in connection with
the acts, statements or omissions that resulted in such losses, as well as any
other relevant equitable considerations.  In connection with any Registration
Statement filed with the SEC by the Company, the relative fault of the
indemnifying party on the one hand and the indemnified party on the other hand
shall be determined by reference to, among other things, whether any untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the indemnifying
party or by the indemnified party and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.  The parties hereto agree that it would not be just or equitable if
contribution pursuant to this Section 2.09(d) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in this Section 2.09(d).  No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.  The amount paid or payable by
an indemnified party as a result of the Losses referred to in Sections
2.09(a) and 2.09(b) shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any such action or claim. 
Notwithstanding the provisions of this Section 2.09(d), in connection with any
Registration Statement filed by the Company, a Participating Holder shall not be
required to contribute any amount in excess of the dollar amount of the net
proceeds received by such Holder under the sale of Registrable Securities giving
rise to such contribution obligation.  If indemnification is available under
this Section 2.09, the indemnifying parties shall indemnify each indemnified
party to the full extent provided in Sections 2.09(a) and 2.09(b) hereof without
regard to the provisions of this Section 2.09(d).  The remedies provided for in
this Section 2.09 are not exclusive and shall not limit any rights or remedies
which may otherwise be available to any indemnified party at law or in equity.

 

SECTION 2.10.      Rules 144 and 144A and Regulation S.  The Company covenants
that it will file the reports required to be filed by it under the Securities
Act and the Exchange Act and the rules and regulations adopted by the SEC
thereunder (or, if the Company is not required to file such reports, it will,
upon the reasonable request of the Sponsors, make publicly available such
necessary information for so long as necessary to permit sales pursuant to
Rules 144, 144A or Regulation S under the Securities Act), and it will take such
further action as the Sponsors may reasonably request, all to the extent
required from time to time to enable the Sponsors to sell Registrable Securities
without Registration under the Securities Act within the limitation of the
exemptions provided by (i) Rules 144, 144A or Regulation S under the Securities
Act, as such Rules may be amended from time to time, or (ii) any similar rule or
regulation hereafter adopted by the SEC.  Upon the reasonable request of a
Holder, the Company will deliver to such Holder a written statement as to
whether it has complied with such requirements and, if not, the specifics
thereof.

 

21

--------------------------------------------------------------------------------


 

ARTICLE III

MISCELLANEOUS

 

SECTION 3.01.      Term.  This Agreement shall terminate upon the later of the
expiration of the Shelf Period and such time as there are no Registrable
Securities, except for the provisions of Sections 2.09 and 2.10 and all of this
Article III, which shall survive any such termination.

 

SECTION 3.02.      Injunctive Relief.  It is hereby agreed and acknowledged that
it will be impossible to measure in money the damage that would be suffered if
the parties fail to comply with any of the obligations herein imposed on them
and that in the event of any such failure, an aggrieved Person will be
irreparably damaged and will not have an adequate remedy at law.  Any such
Person shall, therefore, be entitled (in addition to any other remedy to which
it may be entitled in law or in equity) to injunctive relief, including specific
performance, to enforce such obligations, and if any action should be brought in
equity to enforce any of the provisions of this Agreement, none of the parties
hereto shall raise the defense that there is an adequate remedy at law.

 

SECTION 3.03.      Attorneys’ Fees.  In any action or proceeding brought to
enforce any provision of this Agreement or where any provision hereof is validly
asserted as a defense, the successful party shall, to the extent permitted by
applicable law, be entitled to recover reasonable attorneys’ fees in addition to
any other available remedy.

 

SECTION 3.04.      Notices.  Unless otherwise specified herein, all notices and
other communications authorized or required to be given pursuant to this
Agreement shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by personal hand-delivery, by
facsimile transmission, by electronic mail, by mailing the same in a sealed
envelope, registered first-class mail, postage prepaid, return receipt
requested, or by air courier guaranteeing overnight delivery, sent to the Person
at the address given for such Person below or such other address as such Person
may specify by notice to the Company:

 

To the Company with a copy (which shall not constitute notice) to the Sponsors:

 

Newton Acquisition, Inc.
One Marcus Square

1618 Main Street

Dallas, TX  75201

Telephone: 214.741.6911

 

To the Sponsors:

Texas Pacific Group
301 Commerce Street
Suite 3300
Fort Worth, Texas 76102
Attention:  David A. Spuria
Telephone:  817.871.4000
Fax:  817.871.4088

 

22

--------------------------------------------------------------------------------


 

Warburg Pincus LLC

466 Lexington Avenue

New York, NY  10017

Attention: Kewsong Lee and Scott A. Arenare

Telephone: 212.878.0600

Fax: 212.878.9100

 

with a copy (which shall not constitute notice) to:

 

Cleary, Gottlieb, Steen & Hamilton LLP
One Liberty Plaza
New York, NY  10006
Attention:  David Leinwand, Esq.
Telephone:  212.225.2000
Fax:  212.225.3999

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY  10019-6099

Attention: Holly K. Youngwood, Esq. and Steven J. Gartner, Esq.

Telephone:  212.728.8000

Fax: 212.728.8111

 

To the Holders:

 

Texas Pacific Group
301 Commerce Street
Suite 3300
Fort Worth, Texas 76102
Attention:  David A. Spuria
Telephone:  817.871.4000
Fax:  817.871.4088

 

Warburg Pincus LLC

466 Lexington Avenue

New York, NY  10017

Attention: Kewsong Lee and Scott A. Arenare

Telephone: 212.878.0600

Fax: 212.878.9100

 

23

--------------------------------------------------------------------------------


 

DLJ Merchant Banking III, Inc.

Eleven Madison Avenue

New York, NY 10010

Attention: Steven Rattner and Mark Edwards

Telephone:  212.325.2000

 

with a copy (which shall not constitute notice) to:

 

Cleary, Gottlieb, Steen & Hamilton LLP
One Liberty Plaza
New York, NY  10006
Attention:  David Leinwand, Esq.
Telephone:  212.225.2000
Fax:  212.225.3999

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY  10019-6099

Attention: Holly K. Youngwood, Esq. and Steven J. Gartner, Esq.

Telephone:  212.728.8000

Fax: 212.728.8111

 

Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Attention:  Douglas P. Warner, Esq.
Telephone:  212.310.8000
Fax:  212.310.8007

 

SECTION 3.05.      Amendment.  Any provision of this Agreement may be amended
if, and only if, such amendment is in writing and signed by the Sponsors;
provided that (a) any amendment that would have a material adverse effect on a
Holder shall require the written consent of that Holder and (b) this
Section 3.05 may not be amended without the prior written consent of all of the
Holders.

 

SECTION 3.06.      Successors, Assigns and Transferees.  Each party may assign
all or a portion of its rights hereunder to any Person to which such party
transfers its ownership of all or any of its Registrable Securities and any
Person that acquires Registrable Securities pursuant to the terms of the Holding
LLC Agreement (collectively, “Permitted Transferees”).

 

SECTION 3.07.      Binding Effect.  Except as otherwise provided in this
Agreement, the terms and provisions of this Agreement shall be binding on and
inure to the benefit of each of the parties hereto and their respective
successors.

 

SECTION 3.08.      Third Parties.  Nothing in this Agreement, express or
implied, is intended or shall be construed to confer upon any Person not a party
hereto (other

 

24

--------------------------------------------------------------------------------


 

than each other Person entitled to indemnity or contribution under Section 2.09)
any right, remedy or claim under or by virtue of this Agreement.

 

SECTION 3.09.      Governing Law; Jurisdiction.  THIS AGREEMENT SHALL BE
GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES THEREOF.  ANY ACTION OR
PROCEEDING AGAINST THE PARTIES RELATING IN ANY WAY TO THIS AGREEMENT MAY BE
BROUGHT AND ENFORCED EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK OR (TO
THE EXTENT SUBJECT MATTER JURISDICTION EXISTS THEREFOR) THE U.S. DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK, AND THE PARTIES IRREVOCABLY SUBMIT TO THE
JURISDICTION OF BOTH SUCH COURTS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING.

 

SECTION 3.10.      Severability.  If any provision of this Agreement shall be
held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

SECTION 3.11.      Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same agreement.

 

SECTION 3.12.      Headings.  The heading references herein and in the table of
contents hereto are for convenience purposes only, do not constitute a part of
this Agreement and shall not be deemed to limit or affect any of the provisions
hereof.

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

NEWTON ACQUISITION, INC.

 

 

 

By:

/s/ David A. Spuria

 

 

Name:

David A. Spuria

 

Title:

Vice President

 

 

 

 

 

NEWTON ACQUISITION MERGER SUB, INC.

 

 

 

By:

/s/ David A. Spuria

 

 

Name:

David A. Spuria

 

Title:

Vice President

 

[Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

TPG PARTNERS IV, L.P.

 

 

 

By:

TPG GenPar IV, L.P., its General Partner

 

By:

TPG Advisors IV, Inc., its General Partner

 

 

 

 

 

 

 

By:

  /s/ David A. Spuria

 

 

 

Name:

David A. Spuria

 

 

Title:

Vice President

 

 

 

 

 

 

 

TPG NEWTON III LLC

 

 

 

By:

 TPG Partners III, L.P., its Managing Member

 

By:

TPG GenPar III, L.P., its General Partner

 

By:

TPG Advisors III, Inc., its General Partner

 

 

 

 

 

 

 

By:

  /s/ David A. Spuria

 

 

 

Name:

David A. Spuria

 

 

Title:

Vice President

 

 

 

 

 

 

 

TPG NEWTON CO-INVEST I LLC

 

 

 

By:

TPG GenPar IV, L.P., its Managing Member

 

By:

TPG Advisors IV, Inc., its General Partner

 

 

 

 

 

By:

  /s/ David A. Spuria

 

 

 

Name:

David A. Spuria

 

 

Title:

Vice President

 

[Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

WARBURG PINCUS PRIVATE EQUITY VIII, L.P.

 

 

 

By: Warburg Pincus Partners, LLC, its General Partner

 

By: Warburg Pincus & Co., its Managing Member

 

 

 

 

 

By:

/s/ Kewsong Lee

 

 

 

Name:

Kewsong Lee

 

 

 

Title:

Partner

 

 

 

 

 

 

WARBURG PINCUS NETHERLANDS PRIVATE
EQUITY VIII C.V. I

 

 

 

By: Warburg Pincus Partners, LLC, its General Partner

 

By: Warburg Pincus & Co., its Managing Member

 

 

 

 

 

By:

/s/ Kewsong Lee

 

 

 

Name:

Kewsong Lee

 

 

 

Title:

Partner

 

 

 

 

 

 

WARBURG PINCUS GERMANY PRIVATE EQUITY
VIII, K.G.

 

 

 

 

 

By: Warburg Pincus Partners, LLC, its General Partner

 

By: Warburg Pincus & Co., its Managing Member

 

 

 

 

 

By:

/s/ Kewsong Lee

 

 

 

Name:

Kewsong Lee

 

 

 

Title:

Partner

 

 

[Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

WARBURG PINCUS PRIVATE EQUITY IX, L.P.

 

 

 

 

 

By: Warburg Pincus IX LLC, its General Partner

 

 

 

 

 

By:

     /s/ Kewsong Lee

 

 

 

Name:

Kewsong Lee

 

 

Title:

Managing Director

 

[Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

DLJ MERCHANT BANKING PARTNERS III,

 

L.P.

 

By: DLJ Merchant Banking III, Inc., its Managing

 

General Partner

 

 

 

 

 

By:

/s/ George R. Hornig

 

 

 

Name: George R. Hornig

 

 

Title: Managing Director

 

 

 

 

DLJ MERCHANT BANKING III, INC., as
Advisory General Partner on behalf of

 

DLJ OFFSHORE PARTNERS III-1, C.V. and as
attorney-in-fact for DLJ Merchant Banking III, L.P., as
Associate General Partner of DLJ Offshore Partners III-1,
C.V.

 

 

 

 

 

By:

/s/ George R. Hornig

 

 

 

Name: George R. Hornig

 

 

Title: Managing Director

 

 

 

DLJ MERCHANT BANKING III, INC., as Advisory
General Partner on behalf of

 

DLJ OFFSHORE PARTNERS III-2, C.V. and as
attorney-in-fact for DLJ Merchant Banking III, L.P., as
Associate General Partner of DLJ Offshore Partners III-2,
C.V.

 

 

 

 

 

By:

/s/ George R. Hornig

 

 

 

Name: George R. Hornig

 

 

Title: Managing Director

 

 

 

 

 

DLJ MERCHANT BANKING III, INC., as Advisory
General Partner on behalf of

 

DLJ OFFSHORE PARTNERS III, C.V.

 

 

 

 

 

By:

/s/ George R. Hornig

 

 

 

Name: George R. Hornig

 

 

Title: Managing Director

 

[Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

DLJ MB PARTNERS III GmbH & Co. KG

 

By: DLJ Merchant Banking III, Inc., the General
Partner of DLJ Merchant Banking III, L.P., its
Managing Limited Partner

 

 

 

 

 

By:

/s/ George R. Hornig

 

 

 

Name: George R. Hornig

 

 

Title: Managing Director

 

 

 

By: DLJ MB GmbH, as General Partner

 

 

 

 

By:

/s/ Michael Isikow

 

 

 

 

Name: Michael Isikow

 

 

 

Title: Managing Director

 

 

 

 

 

 

By:

/s/ Edward S. Nadel

 

 

 

 

Name: Edward S. Nadel

 

 

 

Title: Managing Director

 

 

 

MILLENNIUM PARTNERS II, L.P.

 

By: DLJ Merchant Banking III, Inc., its Managing
General Partner

 

 

 

 

 

By:

/s/ George R. Hornig

 

 

 

Name: George R. Hornig

 

 

Title: Managing Director

 

 

 

MBP III PLAN INVESTORS, L.P.

 

By: DLJ LBO Plans Management Corporation II, its
General Partner

 

 

 

 

 

By:

/s/ George R. Hornig

 

 

 

Name: George R. Hornig

 

 

Title: President

 

[Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

NEWTON CO-INVEST I LLC 

 

 

 

By: Newton Manager Co-Invest, LLC, its Managing
Member

 

 

 

 

 

By:

/s/ David A. Spuria

 

 

 

Name:

David A. Spuria

 

 

Title:

Vice President and Secretary

 

 

 

 

 

 

 

 

NEWTON CO-INVEST II LLC 

 

 

 

By: Newton Manager Co-Invest, LLC, its Managing
Member

 

 

 

 

 

By:

/s/ David A. Spuria

 

 

 

Name:

David A. Spuria

 

 

Title:

Vice President and Secretary

 

[Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

NEWTON HOLDINGS, LLC

 

 

 

 

 

By:

/s/ David A. Spuria

 

 

 

Name:

David A. Spuria

 

 

Title:

Vice President and Secretary

 

[Registration Rights Agreement]

 

--------------------------------------------------------------------------------